Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 1 of 65




                      EXHIBIT 1




                      EXHIBIT 1
      Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21                                                Entered 05/19/21 13:23:46                             Page 2 of 65
                                                                                                                                          Claim #93 Date Filed: 4/8/2020

 Fill in this information to identify the case:


 Debtor             Highland Capital Management, L.P.

 United States Bankruptcy Court for the:   Northern                      District of   Texas
                                                                                         (State)

 Case number       19-34054




Official Form 410
Proof of Claim                                                                                                                                                              04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies or any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:    Identify the Claim

1. Who is the current
   creditor?
                                  Integrated Financial Associates, Inc.
                                 Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with the debtor


2. Has this claim been           ✔ No
   acquired from
   someone else?                        Yes.     From whom?

3. Where should                  Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
   notices and                                                                                                   different)
   payments to the               Integrated Financial Associates, Inc.
   creditor be sent?
                                 3111 S. Rainbow Blvd., Suite 209
                                 Name                                                                            Name
                                 Las  Vegas, NV 89146
    Federal Rule of
    Bankruptcy Procedure         Number          Street                                                          Number          Street
    (FRBP) 2002(g)
                                 City                                State                 ZIP Code              City                                State                 ZIP Code

                                 Contact phone       702-257-0021                                                Contact phone

                                 Contact email       Bill_IFA@yahoo.com                                          Contact email


                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                 ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___


4. Does this claim               ✔ No
   amend one already
   filed?                               Yes.     Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                       MM    /   DD   /    YYYY

5. Do you know if                ✔ No
   anyone else has filed
   a proof of claim for                 Yes. Who made the earlier filing?
   this claim?




  Official Form 410                                                       Proof of Claim
                                                                                                                        ¨1¤}HV4$(                  &w«
                                                                                                                            1934054200408000000000006
                                                                                                                                                                          page 1
     Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21                                   Entered 05/19/21 13:23:46                        Page 3 of 65

Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         ✔ No
   you use to identify the
   debtor?                            Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ___ ___ ___ ___


7. How much is the claim?        $ 241,002,696.73                             . Does this amount include interest or other charges?
                                                                                      No

                                                                                 ✔ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                           charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                 Tort and contract damages


9. Is all or part of the claim    ✔ No
   secured?
                                      Yes. The claim is secured by a lien on property.
                                             Nature or property:

                                                  Real estate: If the claim is secured by the debtor’s principle residence, file a Mortgage Proof of
                                                  Claim Attachment (Official Form 410-A) with this Proof of Claim.

                                                  Motor vehicle

                                                  Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)



                                             Value of property:                             $
                                             Amount of the claim that is secured:           $
                                             Amount of the claim that is unsecured:         $                     (The sum of the secured and unsecured
                                                                                                                  amount should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                                             Annual Interest Rate (when case was filed)                %
                                                  Fixed

                                                  Variable


10. Is this claim based on a      ✔ No
    lease?
                                      Yes. Amount necessary to cure any default as of the date of the petition.                   $

11. Is this claim subject to a
                                  ✔ No
    right of setoff?
                                      Yes. Identify the property:




 Official Form 410                                             Proof of Claim
                                                                                                        ¨1¤}HV4$(                  &w«
                                                                                                            1934054200408000000000006
                                                                                                                                                page 2
     Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21                                                  Entered 05/19/21 13:23:46                             Page 4 of 65

12. Is all or part of the claim       ✔ No
    entitled to priority under
    11 U.S.C. § 507(a)?                      Yes. Check all that apply:                                                                              Amount entitled to priority

    A claim may be partly                             Domestic support obligations (including alimony and child support) under
    priority and partly                               11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
    nonpriority. For example,                                                                                                                        $
    in some categories, the                           Up to $3,025* of deposits toward purchase, lease, or rental of property
    law limits the amount                             or services for personal, family, or household use. 11 U.S.C. § 507(a)(7).                     $
    entitled to priority.
                                                      Wages, salaries, or commissions (up to $13,650*) earned within 180
                                                      days before the bankruptcy petition is filed or the debtor’s business ends,                    $
                                                      whichever is earlier. 11 U.S.C. § 507(a)(4).

                                                      Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                          $
                                                      Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                              $
                                                      Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                              $

                                             * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the claim       ✔ No
    pursuant to 11 U.S.C.
    § 503(b)(9)?                             Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20
                                             days before the date of commencement of the above case, in which the goods have been sold to the Debtor in
                                             the ordinary course of such Debtor’s business. Attach documentation supporting such claim.

                                             $


Part 3:    Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                 ✔       I am the creditor.
FRBP 9011(b).
                                          I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                      I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
specifying what a signature
is.
                                  I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
A person who files a              the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
fraudulent claim could be
                                  I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
fined up to $500,000,
imprisoned for up to 5            I declare under penalty of perjury that the foregoing is true and correct.
years, or both.
18 U.S.C. §§ 152, 157, and
                                  Executed on date             04/08/2020
3571.                                                               MM / DD / YYYY




                                   /s/William Dyer
                                          Signature

                                  Print the name of the person who is completing and signing this claim:
                                  Name                       William Dyer
                                                             First name                             Middle name                            Last name

                                  Title                      President
                                  Company                    Integrated Financial Associates, Inc.
                                                             Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address
                                                             Number              Street


                                                             City                                                                  State             ZIP Code

                                  Contact phone                                                                                    Email




 Official Form 410                                                        Proof of Claim
                                                                                                                          ¨1¤}HV4$(                  &w«
                                                                                                                              1934054200408000000000006
                                                                                                                                                                    page 3
      Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21                         Entered 05/19/21 13:23:46                   Page 5 of 65
                                       KCC ePOC Electronic Claim Filing Summary
                                 For phone assistance: Domestic (877) 573-3984 | International (310) 751-1829
       Debtor:
               19-34054 - Highland Capital Management, L.P.
       District:
               Northern District of Texas, Dallas Division
       Creditor:                                                      Has Supporting Documentation:
               Integrated Financial Associates, Inc.                         Yes, supporting documentation successfully uploaded
                                                                      Related Document Statement:
              3111 S. Rainbow Blvd., Suite 209

                                                                      Has Related Claim:
              Las Vegas, NV, 89146
                                                                             No
              Phone:                                                  Related Claim Filed By:
              702-257-0021
              Phone 2:                                                Filing Party:
                                                                              Creditor
              Fax:

              Email:
              Bill_IFA@yahoo.com
       Other Names Used with Debtor:                                  Amends Claim:
                                                                              No
                                                                      Acquired Claim:
                                                                              No
       Basis of Claim:                                                Last 4 Digits:        Uniform Claim Identifier:
              Tort and contract damages                                       No
       Total Amount of Claim:                                         Includes Interest or Charges:
              241,002,696.73                                                  Yes
       Has Priority Claim:                                            Priority Under:
              No
       Has Secured Claim:                                             Nature of Secured Amount:
              No                                                      Value of Property:
       Amount of 503(b)(9):                                           Annual Interest Rate:
              No
                                                                      Arrearage Amount:
       Based on Lease:
              No                                                      Basis for Perfection:
       Subject to Right of Setoff:                                    Amount Unsecured:
              No
       Submitted By:
              William Dyer on 08-Apr-2020 1:31:30 p.m. Eastern Time
       Title:
              President
       Company:
              Integrated Financial Associates, Inc.




VN: 57C0A105C5D9528E7F91053498D30AC6
        Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21                                               Entered 05/19/21 13:23:46                       Page 6 of 65

  Fill in this information to identify the case:

  Debtor 1          Highland   Capital Management, L.P.
                    __________________________________________________________________

  Debtor 2              ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________
                                          Northern District of of
                                                      District    __________
                                                               Texas

  Case number           19-34045-sgi11
                        ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                      

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                     Integrated   Financial Associates, Inc.
                                      ___________________________________________________________________________________________________________
                                     Name of the current creditor (the person or entity to be paid for this claim)

                                     Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been               ✔
                                        No
   acquired from
   someone else?                        Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices              Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                           different)
   creditor be sent?
                                     Carlyon Cica Chtd
                                     _____________________________________________________                       Integrated Financial Associates, Inc.
                                                                                                                 _____________________________________________________
   Federal Rule of                   Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                    265 E. Warm Springs Road, Suite 1-7
                                     ______________________________________________________                      3111 S. Rainbow Blvd., SUite 209
                                                                                                                 ______________________________________________________
                                     Number      Street                                                          Number      Street
                                     Las Vegas                  NV          89119                                Las Vegas                  NV                89146
                                     ______________________________________________________                      ______________________________________________________
                                     City                       State             ZIP Code                       City                       State             ZIP Code

                                     Contact phone 702-684-4444
                                                    ________________________                                     Contact phone         ___________________

                                     Contact email   ccarlyon@carlyoncica.com
                                                      ________________________                                   Contact email   Bill_IFA@yahoo.com
                                                                                                                                  ________________________



                                     Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                     __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend             ✔
                                        No
   one already filed?
                                        Yes. Claim number on court claims registry (if known) ________                                  Filed on   ________________________
                                                                                                                                                    MM / DD       / YYYY



5. Do you know if anyone             ✔
                                        No
   else has filed a proof               Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




  Official Form 410                                                            Proof of Claim                                                               page 1
       Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21                                   Entered 05/19/21 13:23:46                     Page 7 of 65


 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ✔ No
                                 
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?                        241,002,696.73 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                              No
                                                                             ✔ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                             
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Tort and contract damages
                                 ______________________________________________________________________________



9. Is all or part of the claim   ✔ No
                                 
   secured?                       Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:          $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________



                                           Annual Interest Rate (when case was filed)_______%
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




 Official Form 410                                                   Proof of Claim                                                         page 2
            Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21                                                Entered 05/19/21 13:23:46                        Page 8 of 65




    12. Is all or part of the claim          lif No
        entitled to priority under                                                                                                                       Amount entltled to priority
          11 U.S.C. § 507(a)?
                                             0    Yes. Check one:

          A claim may be partly
                                                  O   Domestic support obligations (including alimony and child support) under                          $,_ _ _ _ _ _ __
                                                      11 U.S.C. § 507(a)(1 )(A) or (a)(1 )(B).
          priority and partly
          nonpriority. For example,
          in some categories, the
                                                  O   Up to $3,025• of deposits toward purchase, lease, or rental of property or services for           $,_ _ _ _ _ __
                                                      personal, family, or household use. 11 U.S.C. § 507(a)(7).
          law limits the amount
          entitled to priority.
                                                  O   Wages, salaries, or commissions (up to $13,650•) earned wi!hin 180_ days _before the              $, _ _ _ _ _ _ _ __
                                                      bankruptcy petition is filed or the debtor's business ends, whichever Is earlier.
                                                      11 u.s.c. § 507(a)(4).
                                                                                                                                                        $, _ _ _ _ _ _ _ __
                                                 0    Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8) .
                                                                                                                                                        $,_ _ _ _ _ _ _ __
                                                 0    Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).
                                                                                                                                                        $, _ _ _ _ _ _ __
                                                 0    Other. Specify subsection of 11 U.S.C. § 507(a)LJ that applies.

                                                 • Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.




                 Sign Below

    The person completing              Check the appropriate box:
    this proof of claim must
    sign and date it                   lif       I am the creditor.
    FRBP 9011(b).
                                  0 I am the creditor's attorney or authorized agent.
    If you file this claim        0 I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
    electronically, FRBP
    5005(a)(2) authorizes courts 0    I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
   to establish local rules
   specifying what a signature
   is.                           I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                                 amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
  A person who files a
  fraudulent claim could be
                                 I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
  fined up to $500,000,          and correct.
  imprisoned for up to 5
  years, or both.
  18 U.S.C. §§ 152, 157, and I declare under penalty of perjury that the foregoing is true and correct.
  3571.
                                      Executed on date          04/07/2020




                                                                        r;::-
                                                                MM/ DD      /   YYYY




                                             sfdZwo
                                      Print the name of the person who is completing and signing this claim:


                                  Name                        William                                                                     Dyer
                                                              First name                           Middle name                            Last name
                                  Title                       President

                                  Company                     Integrated Financial Associates, Inc.
                                                              Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address                    3111 S. Rainbow Blvd ., Suite 209
                                                             Number             Street
                                                             Las Vegas                                                    NV               891_
                                                                                                                                              46
                                                             City
                                                                                                                          State          ZIP Code
                                  Contact phone              702-257-0021
                                                                                                                          Email   Bill IFA@vahoo.com




Official Form 410
                                                                                Proof of Claim
                                                                                                                                                                  page 3
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21             Entered 05/19/21 13:23:46          Page 9 of 65




                     STATEMENT TO ACCOMPANY PROOF OF CLAIM
          IFA is the payee under a November 29, 2007 note (the “IFA Note”) in the original principal
  amount of $23,100,000 (attached hereto as Exhibit 11) executed by Essex Real Estate Partners,
  LLC (“Essex”). A second note (the “Highland Note”) in the original principal amount of
  $42,900,000 was executed by Essex payable to The Foothill Group, Inc., but subsequently
  assigned, first to Highland Crusader Holdings Corporation and Highland Credit Opportunities
  Holding Corporation and then to various CLO entities, Westchester CLO, Ltd, Gleneagles CLO,
  Ltd, Stratford CLO, Ltd, Greenbriar CLO, Ltd, Eastland CLO, Ltd, Brentwood CLO, Ltd, Jasper
  CLO, Ltd, Longhorn Credit Funding LLC, Grayson CLO, Ltd., and Red River CLO, Ltd.
  (collectively, the “Highland Investors” and, together with IFA, the “Lenders”). Pursuant to the
  underlying Term Loan Agreement, NexBank, LLC (“NexBank”) is the Agent for the Lenders
  under the Term Loan Agreement. Debtor, which is jointly controlled with NexBank, acts on
  behalf of the Lenders. As detailed by the complaint attached hereto as Exhibit 2 (without its
  exhibits), NexBank has not fulfilled its duties to IFA, to IFA’s expense and detriment. Further,
  Essex has alleged in a separate complaint, which is attached hereto as Exhibit 3 (without Exhibits)
  that, as a result of NexBank’s failure to foreclose on the collateral for the IFA Note and the
  Highland Note, those notes are uncollectible and the related deed of trust unenforceable. Essex
  further alleges that NexBank’s refusal to release the deed of trust entitles Essex to an award of
  damages.

          NexBank has asserted that all of its actions (and inactions) which are the subject of the
  Complaints were undertaken pursuant to directions and control of the “Required Lenders.” Debtor
  has, at all times, acted on behalf of the Highland Lenders and asserted that such directions
  constitute directions from the “Required Lenders”.

         As a result of the allegations of the two complaints, IFA has incurred significant attorneys’
  fees and damages, and faces the risk of losing its ability to collect on the IFA Note and/or to realize
  upon the deed of trust securing the IFA Note. NexBank asserts that the total amount due is
  $584,462.133.68. See NexBank Proof of Claim and Exhibit E thereto, attached hereto as Exhibit
  4. IFA’s portion of that amount, less interest accruing on the IFA Note between Debtor’s
  bankruptcy filing and the Essex bankruptcy filing, plus estimated fees and expenses incurred and
  to be incurred by IFA as a result of the wrongful conduct of Debtor and NexBank, totals
  approximately $241,002.696.73.2

           IFA reserves the right to amend this claim, including upon completion of the underlying
  litigation referenced herein.




  1
     Copies of all Exhibits are available upon request from Claimant’s counsel and are also available
  to the public via the various courts before whom the matters have been filed.
  2
    41.06% of $584,462,122.88 (=$243,136,247.61), less approximately $3,133,550.88 in interest
  accrued between October 16, 2019 (Debtor’s petition date) and December 27, 2019 (the Essex
  Petition Date), plus $1,000,000 estimated attorneys’ fees and expenses incurred, and which will
  be incurred, by IFA as a result of the wrongful conduct of Debtor and NexBank.
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 10 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 11 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 12 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 13 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 14 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 15 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 16 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 17 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 18 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 19 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 20 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 21 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 22 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 23 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 24 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 25 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 26 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 27 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 28 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 29 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 30 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 31 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 32 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 33 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 34 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 35 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 36 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 37 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 38 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 39 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 40 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 41 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 42 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 43 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 44 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 45 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 46 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 47 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 48 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 49 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 50 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 51 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 52 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 53 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 54 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 55 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 56 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 57 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 58 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 59 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 60 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 61 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 62 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 63 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 64 of
                                         65
Case 19-34054-sgj11 Doc 2334-1 Filed 05/19/21   Entered 05/19/21 13:23:46   Page 65 of
                                         65
